DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	As a result of applicant’s amendments made to the claims in the December 14, 2021 response, and in conjunction with pages 7-8 of applicant’s remarks, the 35 USC 112(f) interpretations made of certain limitations in the October 5, 2021 Office action have all been withdrawn.  As a result, no limitations are currently being interpreted under 35 USC 112(f).
	Applicant’s arguments found on pages 8-11 of the December 14, 2021 remarks, in conjunction with the amendments made to claim 1, are sufficient to overcome the rejections of this claim under 35 USC 102(a)(1) as being anticipated by either Akkin or Su.  However, upon further search and consideration, a new ground of rejection is made under 35 USC 103 on claim 1, and claims that depend therefrom, using reference 2021/0267801 to Akiyama that will render obvious, in combination with Su, the newly amended limitations with regard to a clock generator.  The examiner notes that any rejection based on the Akkin reference is hereby removed because Akkin does not teach a swept source, and a clock generator would not be appropriate to add to a system that lacks a swept light source.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the subordinate interferometer" in lines 5-6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What subordinate interferometer is being referred to here?  Claim 1, the claim on which claim 10 depends, is silent with regards to a subordinate interferometer.
Claim 20 recites the limitation "the subordinate interferometer" in lines 5-6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What subordinate interferometer is being referred to here?  Claims 1 and 2, the claims on which claim 20 depends, are silent with regards to a subordinate interferometer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	 Claims 1, 3-5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Akiyama (2021/0267801).
Regarding claim 1, Su discloses an optical interference measurement apparatus (Fig. 4) comprising a first light source 250 that outputs measurement light that has a wavelength in an infrared range (in paragraph 0123, the light source 250 is said to be a part of OCT engine 131; paragraph 0076 states that the wavelength of the light source of the OCT engine is infrared); a 
Su, however, fails to disclose that the optical measurement apparatus further comprises a clock generator comprising a circuit which outputs a clock signal based on a detected characteristic of the interference signal, and the interference signal is sampled according to the generated clock signal for processing by the processor.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a clock generator as claimed to the device of Su as per Akiyama, the motivation being that the use of a clock allows for compensation of instabilities or non-linearities in the tuning of the light source used in the interferometric device.
	As for claim 3, Su discloses that first light source 250 is a swept light source (see paragraph 0124).
	As for claim 4, Su discloses that the guide light is red light (680 nm as disclosed in paragraph 0108 is a red light wavelength).
	As for claim 5, Su discloses that the measurement head comprises an optical system in which chromatic aberration is corrected (see paragraph 0111 – “in some embodiments, the optical lenses in the second imaging path of the OCT imaging module 110 can be achromatized for the light beams within the wavelength range of the OCT light source for optical dispersion”).

	As for claim 13, Su discloses that the guide light is red light (680 nm as disclosed in paragraph 0108 is a red light wavelength).
Claims 2, 11-12, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Akiyama (2021/0267801) and in further view of Zuluaga et al (WO 99/57507).
	As for claim 2, the combination of Su and Akiyama discloses the claimed invention as set forth above regarding claim 1, but fails to disclose a coupling ratio of a path from the first port to the third port of the first fiber coupler is at least 50%.  
	However, Zuluaga (Fig. 3) discloses that light from measurement light 40 is combined with part of the light from aiming diode 38 (the aiming diode is first split by a 10:90 coupler) at a 50:50 coupler.  This would mean that the coupling ratio of a path from the first port to the third port of the fiber coupler is at least 50%.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a coupling ratio of a path from the first port to the third port of the first fiber coupler in the combination of Su and Akiyama be at least 50% as taught by Zuluaga, the motivation being that it would be obvious to try (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) using a 50/50 coupler for the fiber coupler when coupling measurement light with guide light to ensure that the measurement light is at least equal in power in the combined light to the guide light, as ordinary KSR, 550 U.S. at 421, 82 USPQ2d at 1397).
	As for claim 11, Su discloses that first light source 250 is a swept light source (see paragraph 0124).
As for claim 12, Su discloses that the guide light is red light (680 nm as disclosed in paragraph 0108 is a red light wavelength).
As for claim 14, Su discloses that the guide light is red light (680 nm as disclosed in paragraph 0108 is a red light wavelength).
	As for claim 15, Su discloses that the measurement head comprises an optical system in which chromatic aberration is corrected (see paragraph 0111 – “in some embodiments, the optical lenses in the second imaging path of the OCT imaging module 110 can be achromatized for the light beams within the wavelength range of the OCT light source for optical dispersion”).
As for claim 19, Su discloses that the reference light is obtained by branching part of the combined light by a branching device comprising a second fiber coupler 255 positioned on the optical path between the third port of the first fiber coupler and the measurement unit (see Fig. 4 – the reference light is split off from the branching device 255 into fiber 257). 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Akiyama (2021/0267801) and in further view of Am Weg et al (2020/0200523).
	As for claims 6-7, the combination of Su and Akiyama discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the reference light is part of the combined light that is reflected from a reference surface positioned on an optical path between 
	Am Weg, in a distance measurement interferometer (Figs. 1 and 3) discloses that after light exits coupler 16, it travels through fiber 40 towards measuring head 18.  The fiber enters the measuring head through fiber sleeve 48, which connects the fiber to housing 19 of the measuring head.  The end face 46 of the fiber acts as both an output coupling element 45 and an input coupling element 80.  As a result, the fiber end 44 or the end face 46 separates the measurement beam M from the coupler into a sample beam S and a reference beam R, with the reference beam being reflected back to the coupler by fiber end face 46 (see paragraph 0092).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the reference arm of the combination of Su and Akiyama with a common path interferometric arm where the reference surface is an end face of an optical fiber coupled to the measurement unit as taught by Am Weg, the motivation being that using a common path reference arm simplifies construction of the interferometer by having the reference arm overlap with the sample arm of the interferometer, thereby reducing the number of elements required in the construction of the interferometer and reducing cost.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Akiyama (2021/0267801) and in further view of Boppart et al (6,485,413).
	As for claim 8, the combination of Su and Akiyama discloses the claimed invention as set forth above regarding claim 1.  However, the combination fails to disclose that the reference light is obtained by branching part of the measurement light by a branching device comprising a 
	Boppart (Fig. 1) discloses an optical coherence tomography interferometric system featuring both a measurement light (optical source) and an aiming light 46.  Here, light from the optical source is split by a coupler in an interferometric system 19 and sent to a reference mirror before the measurement light from the optical source is combined with light from the aiming laser 46 and sent to probe module 22 prior to being sent to the sample.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a branching device comprising a second fiber coupler on an optical path between the first light source and the first port of the fiber coupler in the device of Su and Akiyama as taught by Boppart, the motivation being to reduce the amount of lights used for the reference beam so that only light from the first light source is used to generate the reference beam instead of using both measurement light and guide light for the reference beam.  This will simplify generation of the interference pattern as only measurement light will be present in both the reference and measurement beams that are interfered at the detector rather than both measurement light and guide light. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/03676134) in view of Akiyama (2021/0267801) and in further view of Jiang et al (2015/0241202), in the best understanding of the examiner.
As for claim 10, the combination of Su and Akiyama discloses the claimed invention as set forth above regarding claim 1 but fails to disclose that the first fiber coupler includes a fourth port from which the combined light is output, and that the combined light is output from the fourth port to a subordinate interferometer.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fiber coupler of Su and Akiyama have a fourth port from which the combined light is output, so that light from this port can be sent to a subordinate interferometer as taught by Jiang, the motivation being to provide a discrete clock generator that will allow for explicit generation of the clock that is then used as trigger signals for sampling OCT signals (see paragraph 0033).  Additionally, by sending both the swept source light and the guide light into the clock interferometer, this allows for all light in the system to be used in the generation of the clock rather than just light from the swept source itself, thereby generating a clock that is representative of all the light used in the interferometer.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Akiyama (2021/0267801) and in further view of Zuluaga et al (WO 99/57507) and Am Weg et al (2020/0200523).
As for claims 16-17, the combination of Su, Akiyama, and Zuluaga discloses the claimed invention as set forth above regarding claim 2, but fails to disclose that the reference light is part of the combined light that is reflected from a reference surface positioned on an optical path between the third port of the first fiber coupler and the measurement head (claim 16), wherein 
	Am Weg, in a distance measurement interferometer (Figs. 1 and 3) discloses that after light exits coupler 16, it travels through fiber 40 towards measuring head 18.  The fiber enters the measuring head through fiber sleeve 48, which connects the fiber to housing 19 of the measuring head.  The end face 46 of the fiber acts as both an output coupling element 45 and an input coupling element 80.  As a result, the fiber end 44 or the end face 46 separates the measurement beam M from the coupler into a sample beam S and a reference beam R, with the reference beam being reflected back to the coupler by fiber end face 46 (see paragraph 0092).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the reference arm of Su, Akiyama, and Zuluaga with a common path interferometric arm where the reference surface is an end face of an optical fiber coupled to the measurement unit as taught by Am Weg, the motivation being that using a common path reference arm simplifies construction of the interferometer by having the reference arm overlap with the sample arm of the interferometer, thereby reducing the number of elements required in the construction of the interferometer and reducing cost.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Akiyama (2021/0267801) and in further view of Zuluaga et al (WO 99/57507) and Boppart et al (6,485,413).
As for claim 18, the combination of Su, Akiyama, and Zuluaga discloses the claimed invention as set forth above regarding claim 2.  However, the combination fails to disclose that the reference light is obtained by branching part of the measurement light by a branching device 
	Boppart (Fig. 1) discloses an optical coherence tomography interferometric system featuring both a measurement light (optical source) and an aiming light 46.  Here, light from the optical source is split by a coupler in an interferometric system 19 and sent to a reference mirror before the measurement light from the optical source is combined with light from the aiming laser 46 and sent to probe module 22 prior to being sent to the sample.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a branching device on an optical path between the first light source and the first port of the fiber coupler in the combined device of Su, Akiyama, and Zuluaga as taught by Boppart, the motivation being to reduce the amount of lights used for the reference beam so that only light from the first light source is used to generate the reference beam instead of using both measurement light and guide light for the reference beam.  This will simplify generation of the interference pattern as only measurement light will be present in both the reference and measurement beams that are interfered at the detector rather than both measurement light and guide light. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Akiyama (2021/0267801) and in further view of Zuluaga et al (WO 99/57507) and Jiang et al (2015/0241202), in the best understanding of the examiner.
As for claim 20, the combination of Su, Akiyama, and Zuluaga discloses the claimed invention as set forth above regarding claim 2 but fails to disclose that the first fiber coupler includes a fourth port from which the combined light is output, and that the combined light is output from the fourth port to a subordinate interferometer.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fiber coupler of Su, Akiyama, and Zuluaga have a fourth port from which the combined light is output, so that light from this port can be sent to a subordinate interferometer as taught by Jiang, the motivation being to provide a discrete clock generator that will allow for explicit generation of the clock that is then used as trigger signals for sampling OCT signals (see paragraph 0033).  Additionally, by sending both the swept source light and the guide light into the clock interferometer, this allows for all light in the system to be used in the generation of the clock rather than just light from the swept source itself, thereby generating a clock that is representative of all the light used in the interferometer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2013/0271772 to Johnson et al. discloses the use of k-clocks in swept source interferometers, including the motivation for why one having ordinary skill in the art would want to clock such an interferometer (see Figs. 1 and 3 and paragraph 0010).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        January 7, 2022